DETAILED ACTION
Claims 1-3, 5-11, 13-15 and 21-26 are pending.
Claims 1 and 9 have been amended.
Claims 21-26 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 4/11/2022, with respect to the rejection(s) of claim(s) 1-3, 5-11, and 13-15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Specification
The specification objection has been withdrawn in light of the amendments made by applicant 4/11/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on 6/14/2022.
The application has been amended as follows: 
Claim 1, lines 5-6: and an engagement member as a distal extension of the sidewall and releasably engaged with the hub,
Claim 9, lines 3-4: and an engagement member extending axially from the sidewall and removably coupled to the occlusive member;

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: With respect to Claims 1 and 9, the a treatment system comprising: an occlusive implant, an engagement member as a distal connection to the sidewall of an elongate tubular member and releasably engaged/removably coupled with the hub of the occlusive implant.
The closest prior art Trommeter et al [2014/0039542] discloses: (Figures 1A-3B) a treatment system (100) comprising: an occlusive implant (108) for an aneurysm sac (See [0014]), a hub (112), an elongate tubular member (102), an engagement member (118), a control element (106), and a conduit (122). 
Trommeter fails to disclose or make obvious: the engagement member as a distal connection to the sidewall of an elongate tubular member that is also releasably engaged/removably coupled with the hub of the implant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771